Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Stat of the Claims
Claims 1-21, drawn to a method for making a heat-resistant roll, stand as originally presented on January 24, 2019.  No claims have been cancelled or withdrawn from consideration.  In view of the foregoing, claims 1-21 are pending for prosecution on the merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Neubauer (US 7,624,646).

Regarding claim 1, Neubauer (US 7,624,646) discloses a method for making a heat-resistant roll (1:14-19) comprising; 
selecting a predetermined number of disks (“Pulling rolls are typically made from roll material, such as millboard, which is punched to produce disks” – 1:30-32; “In one embodiment, the process comprises providing a plurality of plates that are formed from the material to be tested (e.g., millboard material).” - 5:34-36; “a predetermined number of plates can be used when forming the cartridge” - 6:10-11) made from a millboard material (i.e. a heat resistant disk) in accordance with claim 1, line 2; and
Pressing at least a selected portion of the pre-selected disks together (see figure 6), such that a total axial thickness of the pressed disks relative to the total axial thickness of the selected disks prior to pressing is within a predetermined range (“the cartridge is compressed to a predetermined bulk density, and the compressive force required to achieve that bulk density can then be quantified. In some embodiments, the desired predetermined bulk density can be achieved by calculating the predetermined compressed length necessary to achieve the predetermined bulk density (see Example 6, below)” – 6:12-21; see Table 2 which discloses a length prior to loading and after compression to a predetermined compressed length).

    PNG
    media_image1.png
    572
    850
    media_image1.png
    Greyscale


Regarding claim 2, see Neubaure at 6:41-42 which teaches firing the millboard disks.
Regarding claim 5, see discussion of claim 1 and Neubaure at Table 2.
	Regarding claim 18, see Neubauer at 5:34-39 which teaches the use of millboard for fabricating the heat resistant disks.
Regarding Claim 20, see Neubaure at 8:5-8 which teaches a preferred Shor hardness on the order from 40-50 (see also Table 1 and Table 2).
Regarding claim 21, see Neubaure at 4:52-56 which teaches cutting and sanding of the rolls.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer (US 7,624,646) and the ordinary level of skill in the art at the time of the invention.

Regarding claim 3, Neubaure discloses measuring the thickness of a stack of millboard disks.  The reference silent regarding a step of measuring an average thickness of the preselected disks and further selecting disks within a predetermined thickness range prior to pressing the preselected disks.  In the instant case, the step of selecting a plurality of disks from among the pre-selected plurality having a thickness within a predetermined range would not patentably distinguish the claimed invention in view of the ordinary level of skill in the art at the time of the invention.  That is a step of merely measuring a thickness of the disks and/or computing an average thickness of the disks would have been considered a routine quality control measure for a skilled practitioner performing the Neubaure process particularly where the inventors recognize the need to evaluate the quality of the millboard material prior to using the material to construct a pulling roller (1:51-55).  Such a step would have been viewed as a common sense measure particularly where the inventors were seeking to fabricate a roll of a known, specified length from a “predetermined number of plates” as noted by Neubaure at 6:10-11.
Notwithstanding the foregoing, it is entirely unclear what nexus exists between the measured and selected disks and the balance of the pre-selected plurality of heat-resistant disks from claim 1, line 2.  In other words, it is unclear from the claim language what is the significance of the measurement step actually is or the step further selecting disks having the average thickness within a predetermined thickness range (i.e. are the further selected disks the disks which are subject to the pressing step?)
Regarding claim 4, see Neubaure at Table 2 which teaches weighing the pre-selected plurality of disks prior to pressing. As with claim 3 above, a step of weighing individual disks or a collective of disks from among the plurality of pre-selected disks would have constituted an obvious quality control measure for one of ordinary skill in the art at the time of the invention.  This would have been particularly the case for a skilled practitioner seeking to achieve a consistent density and thus a consistent hardness for the roll along the length thereof as Neubaure recognizes the link between the final density/hardness of the roller and the starting mass and the compressed volume of the disks.
Regarding claim 6, one intent of Neubaure is to evaluate the properties of a material to be used in the manufacture of pulling rolls prior to production of the pull rollers (1:53-56) including, inter alia, the compressibility, recovery and resiliency, and hardness of the material (1:60-67).  These properties may individually or collectively be construed as “quality factors” in the context of the present claim and a step of using these quality factors to select heat-resistant disks for construction of a production roller would have constituted an obvious extension over the Neubaure teachings.  
Regarding claim 15, see Neubauer at Table 2 which teaches a compressed length on the order of 77 to 78% of the initial length.  The reference also establishes the relative compressed length to constitute a result-effective-variable for the achievement of a roller having a predetermined average durometer hardness.  
Regarding claim 16, Neubauer teaches in Table 2 an exemplary bulk density on the order of 1.088 g/cc and an approximate average compression ratio of 77.5%,  it follows that the starting material displayed a density on the order of 0.84 g/cc (Note: each of these values was calculated as an average from the ten exemplary embodiments set forth in Table 2).  For this reason a heat resistant material having a starting density in the range from about 0.6 to about 1.2 g/cc would have constituted an obvious extension over the prior art of record.  
Regarding claim 17, Neubauer teaches a range of fired bulk density values for the disks comprising the pulling roller to fall with n the range of roughly 0.95 to 1.065 (see figure 3B, 5A,5B).  In view of the foregoing, the claimed density tolerance wherein the difference between a highest and lowest density of the selected disks being about 10% of the selected disk having the highest density would have constituted an obvious extension over the prior art of record and cannot serve as the basis for patentability in view of the ordinary level of skill in the art at the time of the invention. 
Regarding claim 19, see Nakamura at [0007] which teaches the fabrication of a millboard product comprising rockwool ([0007]), organic fibers such as pulp (Table 1), mica ([0009]) and inorganic thickening filler such as kaolin and bentonite clays ([0011]).

Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer (US 7,624,646) as applied to claim 1 above and in further view of Nakamura (JP H06-279834).

Regarding claim 6, Neubauer teaches selecting a plurality of heat resistant disks for manufacturing a heat-resistant roll based upon the results of preliminary testing, inter alia, the compressibility, recovery and resiliency, and hardness of the disk material used to manufacture the rolls (1:60-67).  As noted above such a testing process is reasonably construed to constitute a step of selecting a plurality of pre-selected heat-resistant disks based upon at least one quality factor in accordance with the claim.  Should applicant successfully traverse the Examiners findings on this matter, then it is the Examiners assessment that the claims would have been obvious over Neubauer in further view of Nakamura (JP H06-279834).  
Nakamura (JP H06-279834) is directed to the manufacture of heat resistant rolls by compressing a plurality of heat resistant disks which one of ordinary skill in the art would consider to be of direct relevance to the matter at hand in the Neubauer reference above.  Nakamura teaches specific methods, compositions, and conditions for manufacturing the disks by a paper making process using a heat resistant composition ([0006]).  The reference teaches that the addition of mica particles is effective to prevent wrinkling in the plate-like body and that under select processing conditions the body may remain free of cracks (Crack (visual inspection with the naked eye) Double circle: No abnormality at all) ([0017], Table 2, Examples 1, 2, 3 all ).  In the instant case, Nakamura lays out heat resistant compositions and handling conditions whereby a heat-resistant roll may be successfully manufactured.  One having no more than an ordinary level of skill in the art would have found it an obvious matter to substitute the Nakamura heat resistant material for the Neubauer heat resistant material as such is disclosed to advantageously offer “good heat resistance and wear resistance, low shot (particulate matter) content, low cost, and high productivity (ABS) and to select the heat resistant composition according to the quality factors laid out in the Nakamura reference, for example at Table 2 in the reference.    Such a modification would have constituted an obvious extension over the prior art for one seeking the benefit of the Nakamura heat resistant disk rolls as noted above.
Regarding claim 7, Nakamura teaches that the incorporation of mica in the disk material is “effective in preventing wrinkling of the plate-like body” and by following the disclosed process disks may be fabricated which are substantially free of any visible cracks ([0017] and Table 2).  For this reason, the Examiner understands the prior art to teach a process for manufacturing heat resistant disks which are substantially free of free of wrinkles and voids (i.e. cracks).  Although the reference does not expressly recognize a step of selecting a plate based upon surface wrinkle density, surface wrinkle spacing, surface wrinkle depth, and void density, one of ordinary skill in the art would have found it an obvious matter to reject disks which do not meet these quality criteria.  That is, where the prior art is capable of making wrinkle and crack or void free disks, it would have been an obvious exercise for one skilled in the art to reject or “not-select” disks containing these defects for further processing into a final roll product.  Such a step constitutes no more than common sense for one of ordinary skill seeking to produce a quality roller product.
Regarding claims 8-10, see claim 7.  Nakamura teaches production of a substantially wrinkle free disk material.
Regarding claim 11, see claim 7.  In the instant case, Nakamura teaches production of disks which are substantially free of any cracks (i.e. voids in the context of the claim).  For this reason, a step of selecting heat resistant disks of less than two voids having a largest dimension of at least about 2 mm to 5 voids having a largest dimension of at least 1 mm for every 10,000 square millimeters surface area on the disk would have constituted an obvious quality control measure for one of ordinary skill in the art at the time of the invention.  
Regarding claim 12, see discussion of claim 3 above.  In the instant case, one of ordinary skill in the art would be fully equipped to determine an appropriate number of thickness measurements in order to offer a statistically accurate representation of the thickness and of the thickness variation of a given disk of heat resistant material.  
Regarding claim 13, Neubauer neither discusses nor particularly limits the thickness of the disk material.  Nakamura at [0002] and [0014] however discloses that the thickness of the disks are on the order of 6mm thick.  In view of the foregoing, it may reasonably be said that the prior art teaches an average axial thickness in the range from about 4 to about 8 mm as recited in the claim.  

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer (US 7,624,646) and  Nakamura (JP H06-279834) as applied to claim 14 and in further view of the Kaowool 822 and 830 Product Information sheet (https://web.archive.org/web/20080723164325/https://www.fabricationspecialties.com/pdf/millboard.pdf), hereinafter Kaowool

Regarding claim 14 and as noted in the rejection of claim 13 above, Nakamura taches production of disks having a thickness on the order of 6mm.  The prior art does not discuss the range in thickness and therefore the prior art is silent regarding the claimed thickness tolerance wherein difference between the largest disk thickness and the smallest disk thickness are less than 10% of the average axial thickness.  
Kaowool 822 and 830 Product Information sheet (https://web.archive.org/web/20080723164325/https://www.fabricationspecialties.com/pdf/millboard.pdf) hereinafter Kaowool, notes that a thickness tolerance on the order of 12.5% (Thickness tolerance of +/- 0.7875mm for a 6.25 mm thick heat resistant board) is common for commercially available millboards.  Thus, although the prior art does not expressly limit the thickness tolerance of the heat resistant material, one of ordinary skill in the art would consider the claimed tolerance of about 10% to constitute a patentable distinction over the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741